Citation Nr: 1761056	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral eye disability, and, if so, whether service connection is warranted.

2. Entitlement to service connection for a right shoulder condition.

3. Entitlement to service connection for a left knee condition.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for dyslipidemia.

6. Entitlement to service connection for vascular peripheral disease.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to November 1973.

These matters come to the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the petition to reopen the claim for a bilateral eye disability and the claims for service connection for a right shoulder condition, left knee condition, hypertension and vascular peripheral disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Dyslipidemia (high cholesterol) is not a disability for VA benefits purposes.


CONCLUSION OF LAW

The criteria are not met for service connection for dyslipidemia.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Dyslipidemia

There is no material question that the Veteran has, or has had high cholesterol. Unfortunately, elevated cholesterol in and of itself is not a recognized disability for VA compensation purposes, but rather, a mere laboratory finding.  See 61 Fed. Reg. 20,440 -20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).

VA law restricts claims for service connection to that which involves a current qualifying disability.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  Accordingly, the Veteran's claim for dyslipidemia must be denied.


ORDER

Entitlement to service connection for dyslipidemia is denied.



REMAND

Although the Board sincerely regrets the additional delay that will result from remanding the remaining claims before the Board at this time, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Regarding the petition to reopen the claim for a bilateral eye disability, the Veteran alleges that the July 1998 rating decision denying this claim contained CUE.  While the AOJ addressed the same allegation with respect to the petition to reopen the claim for a nervous condition in a January 2016 rating decision, the AOJ, to date, has not considered the CUE assertion for a bilateral eye disability in the first instance.  The Veteran's challenge to the July 1998 rating decision is thus inextricably intertwined with his petition to reopen that claim because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of his new and material evidence claim until the RO adjudicates, in the first instance, his CUE assertion.  In light of the foregoing, the Board must remand the petition to reopen the claim for bilateral eye disability for initial consideration of the Veteran's inextricably intertwined CUE claim.

Regarding the claims for right shoulder and left knee conditions, the RO denied these claims because the Veteran did not report for his scheduled VA examination.  The Board finds that the Veteran should be given another opportunity to be evaluated for these disabilities to determine their posited relationship to active service, if any.  In addition, his STRs reflect that he was treated on several occasions in 1965 for a severe left knee sprain sustained while playing softball.  Further, medical treatment records show that he has been diagnosed with bursitis of the right shoulder and degenerative 

With respect to the claim for hypertension, while there are numerous entries in the Veteran's STRs for treatment for various injuries, there, however, are very few notations of blood pressure readings.  Of relevance, a March 1970 entry reflects an elevated reading of 150/100 and an unclear reading of 150/73(?) in January 1972.  Moreover, subsequent to discharge, there are elevated readings of 150/94 and 150/90 in February 1976.  It is also unclear from the record when the Veteran was initially diagnosed with hypertension, but private medical treatment records and the June 1998 VA examination reflect a diagnosis of hypertension.  In addition, the record indicates that the Veteran's hypertension may have caused his vascular peripheral disease.  To err on the side of caution, the Veteran should be afforded a VA examination to determine the etiology of his hypertension and vascular peripheral disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran that it is his responsibility to report for examinations and to cooperate in the development of his claims.  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that the notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent to the Veteran was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with the claims file.

2. Adjudicate the Veteran's assertion of CUE in the July 1998 rating decision that denied service connection for a bilateral eye disability.

3. To the extent possible, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of his right shoulder condition, left knee condition, hypertension and vascular peripheral disease.  If scheduling of the VA examination(s) is/are not practical considering the hurricane relief efforts in Puerto Rico, then forward the claims file to the appropriate examiner(s) to obtain the necessary medical opinions.  In any event, the examiner(s) should note that the claims file was reviewed. 

(a) The examiner should provide an opinion as to whether it as least as likely as not (a 50 percent probability or more) that the Veteran's right shoulder condition had its clinical onset during active service or is related to any incident of service. 

(b) The examiner should provide an opinion as to whether it as least as likely as not (a 50 percent probability or more) that the Veteran's left knee condition had its clinical onset during active service or is related to any incident of service, including the softball injury in service in March 1965 and subsequent treatment and diagnosis of a severe sprain of the left knee in April 1965. 

(c) The examiner should provide an opinion as to whether it as least as likely as not (a 50 percent probability or more) that the Veteran's hypertension and vascular peripheral disease had their clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner should acknowledge the in-service blood pressure readings of 150/100 in March 1970; 150/73 in January 1972; and the elevated readings of 150/94 and 150/94 in February 1976 shortly thereafter discharge from active duty. 

(d) If it is determined that the Veteran's hypertension is related to his military service, the examiner should also provide an opinion as to whether it as least as likely as not (a 50 percent probability or more) that his vascular peripheral disease was either (i) caused by, or (ii) aggravated, or worsened, by his hypertension.

 The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

4. After completing the actions above, and any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


